Case 3:17-cv-00463-CHB-CHL Document 39 Filed 11/21/19 Page 1 of 4 PageID #: 586




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   DARRYL G. GRIGSBY,                                )
                                                     )
           Petitioner,                               ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                     )
   v.                                                )
                                                     ) ORDER GRANTING PETITIONER’S
   DON BOTTOM, Warden of Northpoint                  )  MOTION TO ALTER OR AMEND
   Training Center,                                  )            THE JUDGMENT
                                                     )
           Respondent.
                                         ***   ***    ***   ***
        This matter is before the Court on Petitioner Grigsby’s pro se Motion to Redocket/Re-

 Open Case to Allow Belated Objections [R. 25], Petitioner’s pro se Motion to Proceed in Forma

 Pauperis [R. 23], and Petitioner’s Motion to Alter or Amend Judgment. [R. 18]. On June 7,

 2019, Magistrate Judge Colin H. Lindsay issued his Report and Recommendation (“Report and

 Recommendation”) regarding Grigsby’s Petition for Writ of Habeas Corpus and recommended

 that his petition be denied. [R. 15] The Report and Recommendation provided that the parties

 had fourteen (14) days to file objections. [Id. at 12] That deadline passed with no objections

 filed, and on July 7, 2019, the Court issued an order adopting the Magistrate Judge’s Report and

 Recommendation. [R. 16] Petitioner filed his Motion to Amend or Alter the Judgment within 28

 days of the Court’s entry of the Order dismissing his case. [R. 18]

        Rule 52(b) provides, in pertinent part, that a “court may amend its findings—or make

 additional findings—and may amend the judgment accordingly” and that a party may seek relief

 under Rules 52(b) and 59 concurrently. See Fed. R. Civ. P. 52(b). Rule 59(e) provides that “[a]

 motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

 judgment.” Fed. R. Civ. P. 59(e).



                                                -1-
Case 3:17-cv-00463-CHB-CHL Document 39 Filed 11/21/19 Page 2 of 4 PageID #: 587




        This Court may grant a Rule 59(e) motion to alter or amend if there is: (1) a clear error of

 law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

 prevent manifest injustice. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir.

 1999). The standard is the same for Rule 52(b) motions. Brown v. Owens Corning Inv. Review

 Comm., No. 3:06 CV 2125, 2009 WL 1362607, at *1 (N.D. Ohio May 13, 2009) (citing Diebitz

 v. Arreola, 834 F. Supp. 298, 302 (E.D. Wis. 1993)).

        Petitioner’s counsel has done him no favors in this case by missing deadlines and failing

 to communicate with him. First, she has consistently failed to meet the Court’s deadlines. There

 were warning signs from the outset: after Respondent responded to Grigsby’s Petition for a Writ

 of Habeas Corpus, counsel did not file a reply brief for a remarkable seventeen (17) months.

 [R. 14] Nevertheless, Magistrate Judge Lindsay gave it his full consideration in his Report and

 Recommendation. [R. 15 at 5 n.3] Judge Lindsay issued his Report and Recommendation on

 June 7, 2019, and gave the parties fourteen (14) days to file objections, advising that failing to

 file objections would constitute a waiver of Petitioner’s right to appeal. [R. 15] None were filed

 by the deadline. Finally, when the Court ordered Petitioner’s counsel to respond to Petitioner’s

 claims that she did not inform him about the Report and Recommendation, she failed to meet the

 Court’s fourteen-day deadline. [R. 30]

        Petitioner Grigsby’s counsel has likewise failed to communicate with her client,

 compounding the prejudice to him. This is particularly troubling since Grigsby, as a prisoner,

 has limited means of communication. Hearing nothing from his counsel, he had no way of

 knowing that his counsel was missing deadlines and the consequences of missing those

 deadlines. On July 29, 2019, roughly three weeks after the Court entered judgment dismissing

 his petition, Grigsby filed a letter [R. 17] asking about the status of his case and indicating that



                                                  -2-
Case 3:17-cv-00463-CHB-CHL Document 39 Filed 11/21/19 Page 3 of 4 PageID #: 588




 he had not received any of the briefs or legal materials over the previous year. Moreover,

 nothing in the letter indicates that Grigsby was aware that the Report and Recommendation had

 been entered, or that the Court had adopted the Report and Recommendation by order. In fact,

 once he learned that his case was dismissed, Grigsby filed a Motion to Re-Open the case so that

 he could file objections, indicating that his counsel did not inform him about the Report and

 Recommendation at all. [R. 25] Grigsby’s counsel concedes that she failed to notify him of the

 Report and Recommendation. [R. 35] By failing to inform her client of the Report and

 Recommendation and electing not to file any objections herself, counsel not only prevented

 Grigsby from challenging any potential inaccuracies in the Report and Recommendation but also

 waived his right to appeal. See Thomas v. Arn, 728 F.2d 813, 815 (6th Cir. 1984). Grigsby has

 since discharged his counsel and filed a bar complaint against her. [R. 35]

        To avoid manifest injustice, the Court finds that Petitioner’s Motion to Alter or Amend

 Judgment [R. 18] should be granted, but only insofar as to afford Petitioner the opportunity to

 file objections to the Report and Recommendation. See Volunteer Energy Servs., Inc. v. Option

 Energy, LLC, 579 F. App’x. 319, 330–31 (6th Cir. 2014). Objections are not, however, the place

 to raise new arguments or issues that were not presented to the Magistrate Judge. Murr v. U.S.,

 200 F.3d 895, 902 n.1 (6th Cir. 2000). The parties also have a “duty to pinpoint those portions of

 the magistrate [judge]’s report that the district court must specially consider.” Mira v. Marshall,

 806 F.2d 636, 637 (6th Cir. 1986) (internal citations omitted). The Court need not provide de

 novo review where the objections are frivolous, conclusive, or general. Id. A general objection

 to a magistrate judge’s recommended disposition is treated as a failure to object. Cline v. Myers,

 495 F. App’x 578, 580 (6th Cir. 2012) (citation omitted). Accordingly,

        IT IS HEREBY ORDERED as follows:



                                                 -3-
Case 3:17-cv-00463-CHB-CHL Document 39 Filed 11/21/19 Page 4 of 4 PageID #: 589




        1.      Petitioner’s Motion to Alter or Amend the Judgment [R. 18] is GRANTED. The

 Clerk of Court is DIRECTED to send to Petitioner a copy of the Magistrate Judge's Report and

 Recommendation [R. 15]. Within fourteen (14) days after being served with a copy,

 Petitioner may serve and file written objections to the Report and Recommendation as provided

 by the Court. If Petitioner has objections, such objections must be timely filed or further appeal

 is waived. Thomas v. Arn, 728 F.2d 813, 815 (6th Cir. 1984). Respondent shall, of course, be

 entitled to respond to those objections within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b)(2).

        2.      The Court’s Order entered on July 9, 2019 [R. 16] is VACATED. The Clerk of

 Court is DIRECTED to reinstate this action to the Court’s active docket.

        3.      Petitioner’s Motion to Redocket/Re-Open Case to Allow Belated Objections

 [R. 25] is DENIED as moot.

        4.      Petitioner’s Motion for Leave to Proceed in Forma Pauperis [R. 23] is DENIED

 as moot, as the Court has vacated its prior Order that Petitioner sought to appeal.

        This the 20th day of November, 2019.




 cc:    Petitioner, pro se
        Counsel of Record
        Clerk, Sixth Circuit Court of Appeals (No. 19-5893)




                                                -4-
